       Case 3:18-cv-00142-BAJ-SDJ       Document 313    08/26/21 Page 1 of 6




                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


TED MARIO BLACKMON, ET AL.                                         CIVIL ACTION

VERSUS

BRACKEN CONSTRUCTION CO.,                                  NO. 18-00142-BAJ-SDJ
INC., ET AL.

                                      ORDER

      Before the Court is Charter Oak, Travelers Property, and Travelers

Excess’s Motion for Appeal/Review and Objections to Magistrate Judge’s

November 16, 2020 Order. (Doc. 295). Defendants seek an order from this Court

reversing in part the United States Magistrate Judge’s Order on Plaintiff’s Motion to

Compel (Doc. 287). Specifically, Defendants request that the Court set aside those

portions of the Magistrate Judge’s Order which require the Insurer Defendants to

produce any communications or documents that they contend are subject to the

attorney-client or work product privileges, including those documents “reflecting the

Insurer Defendants’ evaluation of the value of the claims regarding Ted Blackmon,

Khance Blackmon, or Shemika Robinson.” (Doc. 295-1, p. 2). The Motion is opposed.

(Doc. 298). A reply to the Opposition was filed by the Defendants. (Doc. 304).

      For the foregoing reasons, the Motion is DENIED.

 I.   BACKGROUND

      On May 13, 2019, Plaintiffs sent Requests for Admission, Interrogatories, and

Requests for Production to the Insurer Defendants, including Anthony Ver Meer

Charter Oak Fire Insurance Company, Travelers Property Casualty Company of
                                          1
       Case 3:18-cv-00142-BAJ-SDJ       Document 313       08/26/21 Page 2 of 6




America, and Travelers Excess and Surplus Lines Company. (Doc. 287, at p. 4). In

response, the Insurer Defendants objected to most of Plaintiffs’ written discovery.

(Id.). When the parties were unable to resolve the matter, Plaintiffs filed a Motion to

Compel (Doc. 213).

      On November 16, 2020, the Magistrate Judge found that the Insurer

Defendants had waived their attorney-client privilege and work product protections

as to certain topics because the Insurer Defendants disclosed facts pertaining to the

underlying claims in response to Plaintiff’s interrogatories, and because they failed

to describe the documents in their privilege log with sufficient particularity.

(Doc. 287, p. 20–26). Defendants now seek to overturn these portions of the

Magistrate Judge’s Order. (Doc. 295).

II.   LEGAL STANDARD

      Federal Rule of Civil Procedure (“Rule”) 72 confers upon magistrate judges the

responsibility to make determinations or recommendations for pretrial matters.

Magistrate judges can hear, decide, and issue orders for pretrial matters that are not

dispositive of a party's claim. FED. R. CIV. P. 72(a); see Fisher v. Waste Mgmt. of La.,

LLC, No. 17-CV-00246-BAJ-RLB, 2019 WL 2713053, at *1 (M.D. La. June 28, 2019).

Rule 72(a) permits a district judge to review decisions on nondispositive motions by

the magistrate judge and “modify or set aside any part of the order that is clearly

erroneous or is contrary to law.” FED. R. CIV. P. 72(a).

      Under this standard, the magistrate judge's findings “should not be rejected

merely because the court would have decided the matter differently.” Ordemann v.

Unidentified Party, No. CIV. A. 06-4796, 2008 WL 695253, at *1 (E.D. La.
                                           2
       Case 3:18-cv-00142-BAJ-SDJ        Document 313     08/26/21 Page 3 of 6




Mar. 12, 2008) (quoting Rubin v. Valicenti Advisory Svcs., Inc., 471 F. Supp. 2d 329,

333 (W.D.N.Y. 2007)). Rather, the clearly erroneous standard requires that the

district court affirm the decision of the magistrate judge unless “on the entire

evidence [the court] is left with a definite and firm conviction that a mistake has been

committed.” Id. (citing Moody v. Callon Petroleum Operating Co., 37 F. Supp. 2d 805,

807 (E.D. La. 1999)); see also Vatter v. Navistar Int'l Corp., 150 F. Supp. 3d 703, 706

(M.D. La. 2015) (citing United States v. Stevens, 487 F.3d 232, 240 (5th Cir. 2007)).

Similarly, a magistrate judge's order is “contrary to law” only if it fails to apply or

misapplies relevant statutes, case law, or rules of procedure. Ordemann, No. CIV. A.

06-4796, 2008 WL 695253 at *1 (citing, e.g., DeFazio v. Wallis, 459 F. Supp. 2d 159

(E.D.N.Y. 2006)).

III.   ANALYSIS

          A. Attorney-Client and Work Product Privileges

       Defendants object to the Magistrate Judge’s findings regarding attorney client

and work product privileges related to certain documents. (Doc. 295-1, p. 2). The

Magistrate Judge found that both the attorney-client and work product privileges

were inapplicable to certain claim file materials. (Doc. 287, p. 37). In the alternative,

the Magistrate Judge found that, “[e]ven if the Court assumed that both the

attorney-client privilege and work product applied, . . . Defendants have waived any

privilege for those underlying materials.” (Doc. 287, p. 37). Specifically, the

Magistrate Judge found that Defendants had placed certain “claim file materials that

are related to the Blackmons and fall within the scope of discovery . . . at issue by

relying on them to defend against Plaintiffs’ allegations.” (Doc. 287, p. 39).

                                           3
       Case 3:18-cv-00142-BAJ-SDJ       Document 313      08/26/21 Page 4 of 6




      Defendants argue that “the Magistrate Judge’s opinion disregards the

tripartite relationship of confidence between an insurer, an insured, and an attorney

hired by the insurer to represent the insured against a third-party claim.” (Doc. 295-1,

p. 7). Defendants further argue that “the Magistrate erred in finding privileges

inapplicable solely because Ted Blackmon did not immediately retain counsel.”

(Doc. 295-1, p. 8). Defendants have not cited any contrary authority or rule of

procedure that clearly demonstrates that the Magistrate Judge erred in finding that

attorney-client and work product privileges do not apply under the circumstances of

this case.

      Defendants also disagree with the Magistrate Judge’s finding that, even if the

privileges were to apply, they were waived. Defendants argue that they did not place

any communications at issue “merely by detailing each of the insurance adjusters’

conversations with the Blackmons or their attorneys in response to Interrogatory

No. 9 and in the declarations of Ver Meer and Matt Willson.” (Doc. 287 p. 11). The

Defendants also assert that they did not place any valuations at issue in response to

the same interrogatory. (Id. at p. 17). The Insurer Defendants’ response to

Interrogatory No. 9 detailed the steps Defendants took to handle and settle the

Blackmons’ claims and certain conversations the adjusters had with Ted or Ruthie

Blackmon. (Doc. 287, p. 23–24). Because Defendants relied on those materials to

defend against Plaintiffs’ allegations, the Magistrate Judge found that Defendants

waived their privilege. (Doc. 287, p. 39). Defendants assert that “the Magistrate’s

reliance” on the aforementioned conversations “is misplaced.” (Doc. 295-1, p. 17).



                                           4
       Case 3:18-cv-00142-BAJ-SDJ       Document 313      08/26/21 Page 5 of 6




      In support, Defendants provide additional persuasive authority, but fail to cite

to any clear error made by the Magistrate. See (Doc. 295-1, p. 7–8). Because the Court

is not left with a “definite and firm conviction that a mistake has been committed,”

and because the Magistrate Judge did not misapply relevant statutes, case law, or

rules of procedure, the Court affirms the Magistrate Judge’s Order. See Ordemann v.

Unidentified   Party,    No.   CIV.   A.   06-4796,    2008    WL    695253,     at   *1

(E.D. La. Mar. 12, 2008); see also Vatter v. Navistar Int'l Corp., 150 F. Supp. 3d 703,

706 (M.D. La. 2015).

          B. Privilege Logs

      Defendants next argue that that their privilege logs “substantially” complied

with Rule 26(b)(5) and Local Rule 26(b), and that the Magistrate Judge erred in

finding that the Insurer Defendants waived certain privileges by submitting an

inadequate privilege log. (Doc. 295-1, p. 25). Defendants appear to argue that they

tried their best to create a privilege log in the face of burdensome discovery requests,

and therefore the Court should overrule the Magistrate Judge’s finding that the log

was inadequate. (Doc. 295-1, p. 28). Defendants further contend that, even if the

privilege log is found to be inadequate, “waiver is not an appropriate remedy.” (Doc.

295-1, p. 32). While Defendants maintain that “[e]xamples abound where the Middle

District and other Louisiana federal courts have declined to impose such a harsh

remedy,” (Doc. 295-1, p. 35), they fail to cite to any case law to show that the

Magistrate Judge lacks the authority to impose such a remedy.

      In the alternative, Defendants request an additional opportunity to submit a

supplemental privilege log with respect to the documents at issue, or an opportunity
                                           5
       Case 3:18-cv-00142-BAJ-SDJ         Document 313      08/26/21 Page 6 of 6




for in camera review. (Doc. 295-1, p. 36–37). Both requests were previously denied by

the Magistrate Judge. (Doc. 287, p. 37) (finding that “any further opportunity to

establish either privilege will be futile [a]s . . . both [privileges] have been waived. In

other words, the documents would still be subject to production, despite any privilege

that once applied.”)

      Having carefully considered the underlying Complaint, the Magistrate Judge’s

Order, the Objection at issue, and related filings, the Court finds that the

Magistrate Judge’s Order is not clearly erroneous or contrary to law. See

Fed. R. Civ. P. 72(a). Because Accordingly, Defendants’ Objection to the Magistrate

Judge’s Order will be overruled. (Doc. 295).

IV.   CONCLUSION

      Accordingly,

      IT IS ORDERED that Defendants’ Motion (Doc. 295) is DENIED. Defendants

shall comply with the Magistrate Judge’s November 16, 2020 Order. (Doc. 287).



                                Baton Rouge, Louisiana, this 26th day of August, 2021



                                         _____________________________________
                                         JUDGE BRIAN A. JACKSON
                                         UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF LOUISIANA




                                            6
